DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I (a) and (b). Claims 1-15 (a) drawn to a system, and Claims 16-22 (b) drawn to a method  for using a layout and point transfer system, comprising first and second process circuits and a movable target screen along a vertical plane of visible wavelength laser light, classified in G01C 3/08.
II. Claims 23-25, drawn to a method of setting up a layout and point transfer system, comprising using first and second heading data and jobsite coordinates, classified in G01C 15/06.
III. Claims 26-27, drawn to a method for using a layout and point transfer system, comprising measuring the physical distance with a tape measure, classified in G01C 15/006
IV. Claims 28-34, drawn to portable layout cart accessory comprising a movable chassis, classified in G01C 15/004.
V. Claims 35-40, drawn to a layout and point transfer system, comprising first, second, and third processing circuits, a movable target screen along a vertical plane of laser light, and a laser light receiver indicating ON AZIMUTH status, classified in G01C 3/02.


The inventions are independent or distinct, each from the other because:
Inventions I through V are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as being using to set up layout and point transfer systems with varying numbers of circuits, processors, and not needing visible or laser detectors. Subcombination III has the separate utility of using a tape measure to use the system, but does not require a third processing system, but requires input of a virtual floor plan. Subcombination IV has the separate utility of being a portable layout cart accessory that can service a variety of layout and point transfer systems in different areas, with or without virtual floor plans. Subcombination V has a separate utility of having a third processing circuit and ON AZIMUTH detector, but does not require visible light to be measured. Subcombination I has the separate utility of needing visible light, but not requiring the portable layout cart accessory, or a third processing circuit and laser light receiver  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each of the inventions has a unique element of set of elements, thus requiring different fields of search. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES R. HULKA
Primary Examiner
Art Unit 3645




/JAMES R HULKA/Primary Examiner, Art Unit 3645